                    Case 20-10247         Doc 33      Filed 03/09/20      Page 1 of 4



       UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT
                         OF NORTH CAROLINA
IN THE MATTER OF:
Randolph Hospital, Inc.                                         Case No: B-20-10247
   Debtor

            NOTICE OF OPPORTUNITY TO SERVE ON CREDITORS COMMITTEE

         Section 1102 of the Bankruptcy Code under Chapter 11 Reorganization requires the Court, as
soon as practical, to appoint a committee of creditors holding unsecured claims. Such a committee
provides a means for the unsecured creditors to be represented and have a voice during a Chapter 11 case
and to have input regarding the kind of treatment that is provided for the unsecured creditors in the plan of
reorganization in the case.
         The Bankruptcy Code expressly provides that the Unsecured Creditors Committee may
employ a lawyer to represent and advise the Committee at the expense of the bankruptcy estate, not
the individual members of the Committee. Service on a Committee is neither unduly burdensome
nor time consuming. The Committee's lawyer can handle representation of the Committee at most
court hearings without the necessity for individual committee members to be present. Meetings of
the Committee frequently are conducted by telephonic means without the Committee members
having to travel. To the extent that Committee members are called upon to attend hearings or
meetings of the Committee, the Bankruptcy Code provides for the Committee members to be
reimbursed for reasonable expenses incurred in attending hearings or Committee meetings.
         The committee ordinarily consists of at least three persons who are willing to serve. The
committee may be limited to seven persons/entities responding who hold the largest claims. The twenty
largest claims according to the information in this case are as follows:
     NAME OF CREDITOR                  ADDRESS                   AMOUNT OF CLAIM

  Howmedica Osteonics            Howmedica Osteonics               $350,714.28
  Corporation                    Corporation
  Attn: Managing Agent,          Attn: Managing Agent,
  Officer, Director              Officer, Director
  aka Stryker Orthopaedics       aka Stryker Orthopaedics
  325 Corporate Drive            325 Corporate Drive
  Mahwah, NJ 07430               Mahwah, NJ 07430


  Mckesson Corporation           Mckesson Corporation               $339,097.14
  Attn: Managing Agent,          Attn: Managing Agent,
  Officer, Director              Officer, Director
  1950 Stemmons Fwy 5010         1950 Stemmons Fwy 5010
  Dallas, Tx 75207               Dallas, Tx 75207

  Medtronic, Inc.                Medtronic, Inc.                   $293,399.44
  Spinal and Biologics           Spinal and Biologics Division
  Division                       Attn: Managing Agent,
  Attn: Managing Agent,          Officer, Director
  Officer, Director              2600 Sofamor Danek Drive
  2600 Sofamor Danek Drive       Memphis, Tn 38132
  Memphis, Tn 38132
                 Case 20-10247      Doc 33     Filed 03/09/20   Page 2 of 4




Cardinal Health 200, Inc.   Cardinal Health 200, Inc.    $286,134.38
Attn: Managing Agent,       Attn: Managing Agent,
Officer, Director           Officer, Director
1430 Waugekan Rd            1430 Waugekan Rd
Mcgaw Park, Il. 60085       Mcgaw Park, Il. 60085

Trimedx, Inc.               Trimedx, Inc.                $250,365.99
Attn: Managing Agent,       Attn: Managing Agent,
Officer, Director           Officer, Director
5451 Lakeview Parkway S     5451 Lakeview Parkway S
Drive                       Drive
Indianapolis,In 46268       Indianapolis,In 46268

Stryker Instruments         Stryker Instruments           $136,242.07
Corporation                 Corporation
Attn: Managing Agent,       Attn: Managing Agent,
Officer, Director           Officer, Director
2825 Airview Blvd           2825 Airview Blvd
Kalamazoo, MI 49002         Kalamazoo, MI 49002

Organogenesis, Inc.         Organogenesis, Inc.          $90,645.00
Attn: Managing Agent,       Attn: Managing Agent,
Officer, Director           Officer, Director
150 Dan Road                150 Dan Road
Canton, RI 02021            Canton, RI 02021

Arthrex, INC.               Arthrex, INC.                $83,336.25
Attn: Managing Agent,       Attn: Managing Agent,
Officer, Director           Officer, Director
2885 South Horseshoe Dr.    2885 South Horseshoe Dr.
Naples, FL 34104            Naples, FL 34104

Canopy Partners, Inc.       Canopy Partners, Inc.         $72,241.27
Attn: Managing Agent,       Attn: Managing Agent,
Officer, Director           Officer, Director
1331 N Elm Street Ste 200   1331 N Elm Street Ste 200
Greensboro, NC 27401        Greensboro, NC 27401

Sanofi Pasteur, Inc.        Sanofi Pasteur, Inc.         $70,904.49
Attn: Managing Agent,       Attn: Managing Agent,
Officer, Director           Officer, Director
Discovery Drive             Discovery Drive
Swiftwater, PA 18370        Swiftwater, PA 18370
                Case 20-10247        Doc 33      Filed 03/09/20     Page 3 of 4




Boston Scientific             Boston Scientific Corporation   $61,382.68
Corporation                   Attn: Managing Agent,
Attn: Managing Agent,         Officer, Director
Officer, Director             One Boston Scientific Place
One Boston Scientific Place   Natick, MA 01760
Natick, MA 01760


Healogics Wound Care          Healogics Wound Care            $61,071.91
Hyperbaric                    Hyperbaric
Attn: Managing Agent,         Attn: Managing Agent,
Officer, Director             Officer, Director
P.O. Box 551187               P.O. BOX 551187
Jacksonville, FL 32255        Jacksonville, FL 32255


American Red Cross            American Red Cross              $57,279.00
Attn: Managing Agent,         Attn: Managing Agent,
Officer, Director             Officer, Director
P.O. Box 905890               P.O. Box 905890
Charlotte, NC 28290           Charlotte, NC 28290


Virtual Neurology LLC         Virtual Neurology LLC           $53,690.00
Attn: Managing Agent,         Attn: Managing Agent,
Officer, Director             Officer, Director
9110 College Pointe Ct        9110 College Pointe Ct
Fort Myers, FL 33919          Fort Myers, FL 33919


Central Carolina Surgery,     Central Carolina Surgery, PA.   $53,000.00
PA.                           Attn: Managing Agent,
Attn: Managing Agent,         Officer, Director
Officer, Director             1002 North Church Street,
1002 North Church Street,     Suite 302
Suite 302                     Greensboro, NC 27401
Greensboro, NC 27401


Biomerieux, Inc.              Biomerieux, Inc.              $48,115.45
Attn: Managing Agent,         Attn: Managing Agent, Officer
Officer Director              Director
100 Rodolphe Street           100 Rodolphe Street
Durham, NC 27712              Durham, NC 27712
                  Case 20-10247         Doc 33     Filed 03/09/20       Page 4 of 4




US Foods, Inc.                 US Foods, Inc.                   $44,491.91
Attn: Managing Agent,          Attn: Managing Agent,
Officer, Director              Officer, Director
9399 W Higgins Road            9399 W Higgins Road
Suite 500                      Suite 500
Rosemont, IL 60018             Rosemont, IL 60018


Accusite Surgical Services,    Accusite Surgical Services,      $47,498.52
Inc.                           Inc.
Attn: Managing Agent,          Attn: Managing Agent,
Officer, Director              Officer, Director
700 Oak Street                 700 Oak Street
Gainesville, CA 30501          Gainesville, CA 30501


Duke Energy Progress, Inc.     Duke Energy Progress, Inc.       $46,127.00
Attn: Managing Agent,          Attn: Managing Agent,
Officer, Director              Officer, Director
P.O. BOX 1003                  P.O. BOX 1003
Charlotte, NC 28201            Charlotte, NC 28201


Deputy Ortho Johnson &         Deputy Ortho Johnson &           $49,476.65
Johnson                        Johnson
Attn: Managing Agent,          Attn: Managing Agent,
Officer, Director              Officer, Director
700 Orthopaedic Drive          700 Orthopaedic Drive
Warsaw In. 46582               Warsaw In. 46582

         Please promptly furnish to the Court the name of your duly authorized representative
(employee) who will represent you (or your company) on this committee. You should also indicate the
representative's mailing address, telephone number, e-mail address, and official relationship to you (the
creditor).
         Please make your responses in care of William P. Miller, U. S. Bankruptcy Administrator, Attn:
Ms. Gattis, 101 S. Edgeworth Street, Greensboro, N. C. 27401, by facsimile at 336-291-9913, or via e-
mail at susan_gattis@ncmba.uscourts.gov within ten days from the date of this notice. As committee
members must be willing to serve, if no reply is received at that time, the creditor will NOT be
appointed to the committee. An organizational meeting will be scheduled after the committee is
appointed. DO NOT FILE PROOFS OF CLAIMS WITH THIS OFFICE.

        Date: March 9, 2020
                                       U. S. BANKRUPTCY ADMINISTRATOR
                              BY:      s/Susan O. Gattis
                                       Bankruptcy Analyst
